IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                  : Nos. 88 and 89 WM 2020
                                               :
                    Respondent                 :
                                               :
                                               :
             v.                                :
                                               :
                                               :
JAMES W. CRISE,                                :
                                               :
                    Petitioner                 :

                                       ORDER



PER CURIAM

      AND NOW, this 18th day of November, 2020, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is DENIED.